 Case 1:20-cr-00357-ELR-RDC Document 8 Filed 09/17/20 Page 1 of 1
                                                        FILED IN OPEN COURT
                                                                       U.S.D.C. -Atlanta


                                                                       SEP 17 2020
                                                                   JAMES N.~JTEN, Clerk
                                                                 By:
                                                                                   Deputy Clerk

                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 UNITED STATES OF AMERICA

       Plaintiff,
                                               CRIMINAL ACTION FILE NO.
 v.
                                               1:20-CR-357
NICHOLAS JOSEPH TINDALL

       Defendant.


                       ORDER APPOINTING COUNSEL

                              SUZANNE HASHIM!

      The above-named defendant has testified under oath or has filed with the

Court an affidavit of financial status and hereby satisfied this Court that he, or she

is financially unable to employ counsel.

      Accordingly, the FEDERAL DEFENDER PROGRAM, INC., is hereby

appointed to represent this defendant in the above-captioned case unless relieved

by an Order of this Court or by Order of the Court of Appeals.

      Dated at Atlanta, Georgia this 17th day of September, 2020.



                                                           II
                                       nited States Magistrate Judge
